Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 1 of 11          PageID #: 354




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII


  JUSTIN MITCHELL OLIVER,                      CIV. NO. 18-00355 JAO-RT

                      Plaintiff,
                                               ORDER GRANTING
         vs.                                   DEFENDANTS’ MOTION FOR
                                               SUMMARY JUDGMENT
  RICHARD ASUNCION and ERIC
  GRIMLEY,

                      Defendants.


                      ORDER GRANTING DEFENDANTS’
                     MOTION FOR SUMMARY JUDGMENT

        Plaintiff Justin Oliver alleges that Adult Corrections Officers (“ACOs”)

  Richard Asuncion and Eric Grimley (“Defendants”) used excessive force and

  denied him medical care while he was incarcerated in a state prison facility.

  Plaintiff seeks monetary damages under 42 U.S.C. § 1983. Defendants move for

  summary judgment arguing Plaintiff did not exhaust his prison administrative

  remedies prior to filing suit as required by the Prison Litigation Reform Act

  (“PLRA”), 42 U.S.C. § 1997e(a). For the reasons set forth below, the Court

  GRANTS Defendants’ Motion because Plaintiff failed to exhaust administrative

  remedies.
Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 2 of 11          PageID #: 355




                               I.   BACKGROUND

  A.    Factual History

        i.    Undisputed Facts

        Plaintiff filed a grievance form on December 6, 2017, stating:

              On 9/23/2016 at 10:37am I was beaten by ACOS: I sustained
              three fractured ribs, broken teeth, fractured jaw, and bruses [sic]
              up and down arms and legs. And then I was thrown in the hole.
              I had to request x-ray’s [sic], but was not allowed proper
              medical treatment when I asked to go to Queens. I could have
              died. This grievance is merely for proper procedure and
              documentation.
  ECF No. 46-3 at 1. An ACO filled out the “Resolution” section of the form on

  December 6, 2017, stating, “YOU FAILED TO FILE GRIEVANCE (14) DAYS

  FROM WHICH THE INCIDENT OCCURED [sic].” Id.

        On December 3, 2018, Plaintiff filed a second grievance form regarding the

  September 23, 2016 incident, requesting video footage. ECF No. 46-1 ¶ 10. The

  form was returned on December 6, 2018 because two years had passed since the

  incident. These are the only two grievances in the system regarding the September

  23, 2016 incident. Id.

        ii.   The Inmate Grievance Program

        The Hawai‘i Department of Public Safety (“DPS”) has a three-step Inmate

  Grievance Program (“IGP”), which is “the means for receiving, processing, and

  resolving inmate complaints” at any DPS facility, including the Oahu Community

                                            2
Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 3 of 11             PageID #: 356




  Correctional Center (“OCCC”). ECF 46-2 at 4. The IGP is outlined in Policy No.

  COR.12.03, contained in DPS’s Policy and Procedures Manual, effective July 1,

  2015. ECF No. 46-1 ¶ 3. Generally, a prisoner must file an initial Step 1

  grievance within fourteen days of an incident, subject to certain exceptions. ECF

  No. 46-2 § 8.1–2.

        The grievance is considered filed on the date it is logged into the Corrections

  Information Management System (“Offendertrak”) by the Facility Grievance

  Officer (“FIGO”) or Inmate Grievance Specialist (“IGS”). Id. § 10.1. The IGS or

  FIGO must respond in writing within 20 working days but may take an additional

  20 working days if necessary. Id.

        If the inmate is dissatisfied with the response, he or she may file a Step 2

  appeal within five days of receiving the response. Id. § 8.3(d). If unhappy with

  the Step 2 appeal response, the inmate may file a Step 3 appeal within five days of

  receiving the response. Id. § 10.5. If the prison does not respond within the time

  allotted for any particular step, the inmate is instructed to consider this a denial and

  proceed to the next step. Id. § 10.4.

        If a prisoner reasonably believes his or her complaint is sensitive or fears for

  his or her safety, the inmate may submit a grievance directly to the Division

  Administrator in a sealed envelope that is marked “Confidential.” Id. § 8.3(b).



                                             3
Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 4 of 11           PageID #: 357




  The IGP notifies prisoners that completion of all three steps is normally required

  before commencing litigation in federal court. Id. § 4.7.

  B.      Procedural History

          Plaintiff brought this action on September 17, 2018, seeking monetary

  damages under 42 U.S.C. § 1983 for excessive force (Count I) and denial of

  medical care (Count II). ECF No. 1. On April 5, 2019, Defendants filed the

  instant Motion for Summary Judgment. ECF No. 45. Plaintiff opposed the

  Motion, ECF No. 53, and Plaintiff replied, ECF No. 56. Plaintiff moved for an

  extension of time to file the Concise Statement of Facts, ECF No. 57, which the

  Court granted on August 28, 2016, ECF No. 58. A hearing was held on August 30,

  2019.

                            II.   LEGAL STANDARDS

  A.      FRCP 56 Legal Standard

          Summary judgment is appropriate when there is no genuine issue of material

  fact and the moving party is entitled to judgment as a matter of law. See Fed. R.

  Civ. P. 56(a). “A party seeking summary judgment bears the initial burden of

  informing the court of the basis for its motion and of identifying those portions of

  the pleadings and discovery responses that demonstrate the absence of a genuine

  issue of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th

  Cir. 2007) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)); T.W. Elec.

                                            4
Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 5 of 11             PageID #: 358




  Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). The

  Court must view the facts in the light most favorable to the nonmoving party.

  State Farm Fire & Cas. Co. v. Martin, 872 F.2d 319, 320 (9th Cir. 1989).

        Once the moving party has met its burden of demonstrating the absence of

  any genuine issue of material fact, the nonmoving party must set forth specific

  facts showing that there is a genuine issue for trial. T.W. Elec., 809 F.2d at 630;

  Fed. R. Civ. P. 56(c). The opposing party may not defeat a motion for summary

  judgment in the absence of any significant probative evidence tending to support

  its legal theory. Intel Corp. v. Hartford Accident & Indem. Co., 952 F.2d 1551,

  1558 (9th Cir. 1991). The nonmoving party cannot stand on its pleadings, nor can

  it simply assert that it will be able to discredit the movant’s evidence at trial. T.W.

  Elec., 809 F.2d at 630; Blue Ocean Pres. Soc’y v. Watkins, 754 F. Supp. 1450,

  1455 (D. Haw. 1991).

        If the nonmoving party fails to assert specific facts beyond the mere

  allegations or denials in its response, summary judgment may be entered. Lujan v.

  Nat’l Wildlife Fed’n, 497 U.S. 871, 884 (1990); Fed. R. Civ. P. 56(e). There is no

  genuine issue of fact if the opposing party fails to offer evidence “sufficient to

  establish the existence of an element essential to that party’s case.” Celotex, 477

  U.S. at 322.

        A defendant may assert affirmative defenses by a motion for summary

                                             5
Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 6 of 11             PageID #: 359




  judgment. Fed. R. Civ. P. 56. The motion for summary judgment will be granted

  when “it raises at least one legally sufficient defense to bar the plaintiff’s claim and

  no triable issue of fact relates to that defense.” SEC v. Seaboard Corp., 677 F.2d

  1301, 1308 (9th Cir. 1982); see, e.g., Dam v. Gen. Elec. Co., 265 F.2d 612, 614

  (9th Cir. 1958); Benjamin v. W. Boat Bldg. Corp., 475 F.2d 1085, 1086 (9th Cir.

  1973). “If the moving party’s defense is legally inadequate or would require the

  adjudication of fact issues, the motion will be denied.” Seaboard, 677 F.2d at

  1308; U.S. v. Carter, 906 F.2d 1375, 1376 (9th Cir. 1990).

  B.    Prison Litigation Reform Act

        The PLRA requires that an inmate exhaust “such administrative remedies as

  are available” before bringing suit to challenge prison conditions. 42 U.S.C. §

  1997e(a). “There is no question that exhaustion is mandatory under the PLRA.”

  Jones v. Bock, 549 U.S. 199, 211 (2007) (citation omitted). Requiring exhaustion

  allows prison officials “an opportunity to resolve disputes concerning the exercise

  of their responsibilities before being haled into court.” Id. at 204.

        Regardless of the relief sought, “[t]he obligation to exhaust ‘available’

  remedies persists as long as some remedy remains ‘available.’” Brown v. Valoff,

  422 F.3d 926, 935 (9th Cir. 2005) (citing Booth v. Churner, 532 U.S. 731, 739

  (2001) ). “The only limit to § 1997e(a)’s mandate is the one baked into its text: An

  inmate need exhaust only such administrative remedies as are ‘available.’” Ross v.

                                              6
Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 7 of 11           PageID #: 360




  Blake, 136 S. Ct. 1850, 1862 (2016). Thus, “an inmate is required to exhaust

  those, but only those, grievance procedures that are ‘capable of use’ to obtain

  ‘some relief for the action complained of.’” Id. at 1859 (quoting Booth, 532 U.S.

  at 738).

        The Ross court identified three “circumstances in which an administrative

  remedy, although officially on the books, is not capable of use to obtain relief.” Id.

  at 1859. Those circumstances are:

                First, an administrative procedure is unavailable when it
                operates as a simple dead end—with officers unable or
                consistently unwilling to provide any relief to aggrieved
                inmates. Next, an administrative scheme might be so opaque
                that it becomes, practically speaking, incapable of use—i.e.,
                some mechanism exists to provide relief, but no ordinary
                prisoner can navigate it. And finally, a grievance process is
                rendered unavailable when prison administrators thwart inmates
                from taking advantage of it through machination,
                misrepresentation, or intimidation.

  Id. at 1853–54. Beyond these three circumstances, the mandatory language of 42

  U.S.C. § 1997e(a) “foreclose[s] judicial discretion,” “mean[ing] a court may not

  excuse a failure to exhaust, even to take [special] circumstances into account.” Id.

  at 1856–57.

        Failure to exhaust is an affirmative defense. Bock, 549 U.S. at 216. The

  defendant bears the burden of proving that an available administrative remedy was

  unexhausted by the inmate. Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014).

  If the defendant carries his burden, the burden shifts to the inmate to “show there is
                                             7
Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 8 of 11            PageID #: 361




  something in his particular case that made the existing and generally available

  administrative remedies effectively unavailable to him by ‘showing that the local

  remedies were ineffective, unobtainable, unduly prolonged, inadequate, or

  obviously futile.’” Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015)

  (quoting Albino, 747 F.3d at 1172).

                                III.    DISCUSSION

        Defendants presented evidence that Plaintiff did not complete the three-step

  grievance process for any grievance arising from the September 23, 2016 incident

  until after the 14-day deadline had passed, ECF No. 46-1 ¶ 10, and Plaintiff has not

  presented any evidence that he completed or attempted Step 1 before the deadline.

  Plaintiff appears to assert three different theories as to why the administrative

  remedies outlined in the IGP were unavailable to him. The Court rejects each for

  the reasons outlined below.

        A.     Monetary Relief

        Plaintiff argues that he did not need to proceed through the IGP’s three steps

  because grievances seeking monetary relief are not covered by the IGP. However,

  the Supreme Court has held that after the enactment of the PLRA, “a prisoner must

  now exhaust administrative remedies even where the relief sought—monetary

  damages—cannot be granted by the administrative process.” Woodford v. Ngo,

  548 U.S. 81, 85 (2006) (citing Booth, 532 U.S. at 734, 121 S. Ct. 1819). Thus,

                                             8
Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 9 of 11             PageID #: 362




  Plaintiff was required to submit a grievance pursuant to the IGP even though

  monetary damages were not available. His failure to do so means he cannot

  prevail unless he is able to show that administrative remedies were unavailable to

  him, which the Court addresses below.

        B.     Processing of Forms

        Plaintiff suggests no remedies are actually available through OCCC’s

  grievance process because the officials who adjudicate the grievances intimidate

  inmates and destroy grievance forms. ECF No. 53-1 ¶¶ 3–4. Even viewing the

  record in the light most favorable to Plaintiff, Plaintiff failed to meet his burden of

  production in showing that administrative remedies were not available to him

  because he has not offered evidence to support this contention. See Luong v.

  Segueira, No. CV 16-00613 LEK-KSC, 2018 WL 1547122, at *6 (D. Haw. Mar.

  29, 2018) (finding burden not met when plaintiff alleged he was afraid to submit a

  grievance, but produced no evidence showing an attempt to file).

        Plaintiff states in a conclusory fashion that the IGP “does not work for me.”

  ECF No. 53-1 ¶ 2. But Plaintiff has not pointed to any failed attempt to file a

  grievance regarding the incident, nor has he alleged that an officer destroyed his

  grievances or threatened him when he tried to file a grievance. Plaintiff has failed

  to present any facts showing administrative remedies were “ineffective,

  unobtainable, unduly prolonged, inadequate, or obviously futile.’” See Williams,

                                             9
Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 10 of 11            PageID #: 363




  775 F.3d at 1191 (quoting Albino, 747 F.3d at 1172).

        C.       Fear of Retaliation

        Similarly, Plaintiff suggests that he was afraid to submit a grievance because

  of potential retaliation, making the administrative remedies “unavailable” to him.

  However, the IGP contains the following relevant provision:

                 b. Exceptions to the Initial Filing. If the inmate reasonably
                 believes the issue is sensitive, the inmate’s safety or well-being
                 would be placed in danger if the grievance became known at
                 the facility level, then inmate may submit the grievance directly
                 to the appropriate branch or division administrator in a sealed
                 envelope marked “Confidential.”
  ECF No. 46-2 ¶ 8.3.b.

        Plaintiff has not presented evidence showing a genuine issue of material fact

  as to whether this exception to the standard grievance procedures was so

  inadequate to address possible retaliation that the grievance process was “incapable

  of use.” See Ross, 136 S. Ct. at 1859. Nor has Plaintiff presented any evidence

  showing there is a genuine issue of material fact as to whether OCCC

  administrators or staff prevented Plaintiff from “taking advantage of [the OCCC]

  grievance process through machination, misrepresentation, or intimidation.” See

  id. at 1860.

        D.       Time in Segregation

        Finally, Plaintiff suggests that he did not have access to the grievance

  process because he was unable to file a grievance while in segregation. ECF No.

                                              10
Case 1:18-cv-00355-JAO-RT Document 62 Filed 09/16/19 Page 11 of 11            PageID #: 364




  46-3 at 1 (“And then I was thrown in the hole.”). Even viewing the record in the

  light most favorable to Plaintiff, there is no evidence he sought an extension or

  attempted to submit a grievance after he was released from segregation. See ECF

  No. 46.2 § 8.2 (“If the inmate demonstrates a valid reason for a delay in writing, an

  extension in filing time may be allowed.”).

        Viewing the record in the light most favorable to Plaintiff, it is clear that he

  brought this suit before fully exhausting his administrative remedies. The

  mandatory language of the PLRA prevents courts from excusing failures to exhaust

  in cases where the availability of administrative remedies is not in issue. See Ross,

  136 S. Ct. at 1857. Plaintiff has not carried his burden of showing that

  administrative remedies were unavailable to him before he commenced this action.

                                  IV.       CONCLUSION

        Defendants’ Motion for Summary Judgment is GRANTED. This action is

  DISMISSED for Plaintiff’s failure to exhaust his available prison administrative

  remedies before he brought this action to court.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, September 16, 2019.

                           /s/ Jill A. Otake________
                         Jill A. Otake
                         United States District Judge



  Civil No. 18-00355 JAO-RT; Oliver v. Asuncion; ORDER GRANTING DEFENDANTS’
  MOTION FOR SUMMARY JUDGMENT

                                                        11
